Exhibit 10.3

AMENDMENT NO. 1 TO

MATRIX COMMERCIALIZATION COLLABORATION

AGREEMENT

THIS AMENDMENT NO. 1 TO MATRIX COMMERCIALIZATION COLLABORATION AGREEMENT (this
“Amendment”) is dated as of December 15, 2010 by and between Musculoskeletal
Transplant Foundation, Inc., a non-profit corporation formed under the laws of
the District of Columbia, and having a principal place of business at 125 May
Street, Suite 300, Edison, New Jersey 08837 (“MTF”), and Orthofix Holdings,
Inc., a corporation organized under the laws of the State of Delaware, and
having a principal place of business at 10115 Kincey Avenue, Suite 250,
Huntersville, North Carolina 28078 (“Orthofix”) (each individually a “Party” and
collectively the “Parties”).

W I T N E S S E T H:

WHEREAS, the parties have entered into that certain Matrix Commercialization
Collaboration Agreement dated as of July 28, 2008 (the “Original Agreement”);
and

WHEREAS, contemporaneously with the settlement of certain litigation commenced
by NuVasive, Inc. and Osiris Therapeutics, Inc. against the parties in the
United States District Court for the District of New Jersey (2:2010 cv 01995),
the Parties desire to amend the Original Agreement upon the terms and subject to
the conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
and promises set forth herein, the Parties agree as follows:

ARTICLE I

AMENDMENTS

A. Section 7.1(a) of the Original Agreement is hereby amended by deleting the
phrase “(x) pursuant to Section 13.4 or (y)” contained in the second sentence
thereof.

B. Section 7.1(b) of the Original Agreement is hereby amended by deleting the
phrase “(x) pursuant to Section 13.4 or (y)” contained in the second sentence
thereof.

C. Section 13.1 of the Original Agreement is hereby amended by deleting the
first sentence thereof in its entirety and inserting the following in lieu
thereof:

“Unless sooner terminated pursuant to the terms herein, this Agreement will
commence on the Effective Date and will continue until the later of (x) the
expiration or earlier termination of the NuVasive License or (y) the tenth
(10th) anniversary of the Effective Date (such longer period referred to as the
“Initial Term”).”



--------------------------------------------------------------------------------

D. Section 13.2 of the Original Agreement is hereby deleted in its entirety and
the following inserted in lieu thereof:

“13.2 Termination of Default. Either Party may terminate this Agreement in the
event of the material breach or material default by the other Party of the
material terms and conditions hereof which is not cured, as set forth in this
Section 13.2. In the event of such a material breach or material default, the
terminating Party will first give to the other Party written notice of the
proposed termination of this Agreement, specifying the grounds therefor. Upon
receipt of such notice, the other Party will have one hundred eighty (180) days
to cure such material breach or material default. In the event of determination
in a final, non-appealable decision by a court of competent jurisdiction that
such other Party has committed, and failed to cure, such breach or default
within such period, then this Agreement will terminate automatically upon such
determination. Termination of this Agreement pursuant to this Section 13.2 will
not affect any other rights or remedies which may be available to the
non-defaulting Party.”

E. Section 13.4 of the Original Agreement is hereby deleted in its entirety and
the following inserted in lieu thereof:

“13.4 [Deleted].”

F. Section 17.3 of the Original Agreement is hereby amended by deleting the last
sentence in its entirety.

G. Addendum 1 of the Original Agreement is hereby amended by adding the
following definition in appropriate alphabetical sequence:

“NuVasive License” has the meaning assigned to such term under the Sublicense
Agreement dated December __, 2010 between the parties (as may from time to time
be amended).

ARTICLE II

MISCELLANEOUS

A. Except as amended hereby, the Original Agreement shall remain in full force
and effect.

B. This Amendment may be executed in counterparts, each of which shall be deemed
to be an original, and all of which taken together will constitute one and the
same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

MUSCULOSKELETAL TRANSPLANT FOUNDATION, INC.     ORTHOFIX HOLDINGS, INC. By   /s/
Bruce W. Stroever     By   /s/ Alan W. Milinazzo President and CEO     CEO and
President